DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 13-19), species b2 (claim 19), and species c2 (claim 18) during a phone call with Khoi Q. Ta on 02/23/2021 is acknowledged.

Claim Objections
Claim 16 is objected to because of the following informalities: Claim 16 depend on non-elected claim 15, so claim 16 is interpreted as depending on claim 13. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cottone (US 2018/0093070) (embodiment 1, Figs.4(a)-(b)).
a catheter, comprising: a hollow cylindrical part (proximal tubular module (110; Fig.4(a)) defining a longitudinal axis (central axis parallel to the walls of the proximal tubular module (110)) extending through the cylindrical part, having an edge171002-1743S6ID-1237/BIO5915USNP surface (Detail A; see below) that extends circumferentially with respect to the longitudinal axis and also along the longitudinal axis (Figs.4 and 6); and a given part (distal tubular module (120)), which has another edge surface (stabilizing element (450); Fig.4(b)) that faces the edge surface of the hollow cylindrical part (the edges surfaces of the proximal (110) and distal (120) tubular modules as seen in Figs.4(a)-(b)), 5wherein one or more undercut structures (snap-fit acceptor (150)), having a radial orientation with respect to the longitudinal axis (the snap-fit (150)  has a circular shape, so it extends around the longitudinal axis as seen in Fig.4(b)), are formed at least in the edge surface of the hollow cylindrical part (the snap-fit acceptor (150) is located in the edge surface (Detail A) of the proximal tubular module (110) as seen on Fig.4(b)).

    PNG
    media_image1.png
    691
    291
    media_image1.png
    Greyscale








Regarding Claim 18, Cottone discloses the catheter according to claim 13, and further discloses wherein the undercut structures (150) are formed only in the surface of the 25hollow cylindrical part and not in the surface of the given part (snap-fit acceptor (150) is formed only on the surface of the proximal tubular module (110) as seen in Fig.4(b).
Regarding Claim 19, Cottone discloses the catheter according to claim 13, and further discloses wherein the hollow cylindrical part (110) and the given part (120) are interlocked by the undercut structures (the proximal (110) and distal (120) tubular modules are interlocked via snap-fit (150) as seen in Fig.4(a)-(b)).

Claims 13 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cottone (US 2018/0093070) (embodiment 2, Figs.5(a)-(b)).
Regarding Claim 13, Cottone discloses a catheter, comprising: a hollow cylindrical part (proximal tubular module (110) defining a longitudinal axis (570) extending through the cylindrical part, having an edge171002-1743S6ID-1237/BIO5915USNP surface (Detail B; see below) that extends circumferentially with respect to the longitudinal axis and also along the longitudinal axis (Figs.5 and 6); and a given part (distal tubular module (120)), which has another edge surface (Detail C; see below) that faces the edge surface of the hollow cylindrical part (the edges surfaces of the proximal (110) and distal (120) tubular modules as seen in Figs.5(a)-(b)), 5wherein one or more undercut structures (snap-fit acceptor (520)), having a radial orientation with respect to the longitudinal axis (Fig.5(a)), are formed at least in the edge surface of the hollow cylindrical part (the snap-fit acceptor (520) is located in the edge surface (Detail B) of the proximal tubular module (110) as seen on Fig.5(a)).



    PNG
    media_image2.png
    477
    406
    media_image2.png
    Greyscale








Regarding Claim 16, Cottone discloses the catheter according to claim 15, and further discloses wherein the hollow cylindrical part (110) and the other hollow cylindrical part (120) are configured to operate as a coupler (the proximal tubular module (110) is fully capable of being a coupler, since it has a snap-fit acceptor (520); Fig.5(a)) and as a spring (the distal tubular module (120) can be fully capable of being the spring, since it is comprised of arms (530 and 540) with springiness properties) (The arms 530, 540 have a springiness property and have leeway to pivot laterally with respect to the longitudinal axis, 570, of the tubular module; parag. [0173], lines 3-4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Cottone (US 2018/0093070); in view of Rahdert (US 2002/0103445) (embodiment 2, Figs.5(a)-(b)).
Regarding Claim 17, Cottone discloses the catheter according to claim 16, and further discloses the coupler and the spring are bonded together (the proximal (110) and distal (120) tubular modules are bonded via a snap-fit acceptor (520) and arms (530 and 540); Fig.5(a)-(b)).
Cottone does not appear to disclose a flexible circuit fitted between the coupler and the spring.
Rahdert teaches it was known in the art to have a flex ciruit (20) that can be fitted between two tubular member (the flex circuit (20) is wrapped around catheter (30) or can be integrally bonded with the catheter; Fig.4) (parag. [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cottone to incorporate the teachings of Rahdert to have a flexible circuit fitted between the coupler and the spring in order to create a thermal sensor (parag. [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625.  The examiner can normally be reached on Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            
/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783